In a proceeding (1) to remove an action pending in the Civil'Court of the City of New York, Kings County, to the Supreme Court,' Bangs County; .(2). to increase the ad damnum clause .to $100,000 on the"first, cause of action and $150,000 on the second-cause of action; and (3) to place the action "in its appropriate place on the calendar of the Supreme Court, petitioner-appeals from an order .of the Supreme Court, Kings County, dated April-1, 1972, which denied the application. Order reversed, in-the interests , of justice; without costs, and application granted. ' In our opinion, the claimed special-damages in the underlying wrongful death and personal injury action warrant, the "transfer of the case to the Supreme Court. Furthermore, we are of the opinion'that-the delay in-requesting this relief is attributable solely to petitioner’s attorneys. Martuscello, Acting "P. J., Latham, Shapiro, Christ and.Brennan, JJ., concur.